Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant incorporated previously indicated allowable subject matter.
In regard to claim 1, Kirsch et al. (U.S. App. 2020/0026357) teaches a visual display device for reproducing information on a display (see Abstract display), the visual display device comprising: at least one display module (see Fig. 1 and Para. 36 display with cover glass to the front face of display); at least one cover glass on which the display is shown (see Fig. 1 and Para. 36 display with cover glass to the front face of display); 
a mechanical separation arranged between the display module and the cover glass (see Para. 36 mechanical separation between display and cover where in Fig. 13 flexible bonding 64 is introduced); and at least one actuator (see Figs. 12 and 13, Item 24 actuator), which is designed to excite a movement of the cover glass (see Fig. 13 and Para. 41 cover plate vibrates freely), wherein: the mechanical separation comprises a flexible bonding that is configured such that the cover glass is mechanically decoupled from the display module (see Fig. 13 and Para. 41 cover plate vibrates freely and Para. 43 mechanical separation/damping), and  the flexible bonding comprises an adhesive (see Para. 36 flexible adhesive).
Kirsch as discussed above strongly implies mechanical dampening and isolation with the flexible bonding adhesive (See Para. 36). 
Wouters et al. (U.S. App. 2005/0080193) teaches the bonding is mechanical insulation (see Abstract and Para. 3 adhesives that exhibit vibration dampening properties).
The references neither singularly nor in combination teach and a touch panel that is arranged between adjacent layers of the mechanical insulation. Dependent claims are allowed for similar reasons.   The Examiner believes the record of the prosecution as a whole is clear and no further reasoning for allowing the claims is required under 37 CFR 1.104.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/Primary Examiner, Art Unit 2694